USCA4 Appeal: 21-4134      Doc: 23         Filed: 01/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4134


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CARLOS ALAS BRIZUELA, a/k/a Truco, a/k/a Stewie,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        James K. Bredar, Chief District Judge. (1:16-cr-00259-JKB-7)


        Submitted: October 5, 2021                                        Decided: January 13, 2022


        Before GREGORY, Chief Judge, and KING and HARRIS, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Steven H. Levin, ROSENBERG MARTIN GREENBERG LLP, Baltimore, Maryland, for
        Appellant. Kenneth Sutherland Clark, OFFICE OF THE UNITED STATES ATTORNEY,
        Baltimore, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4134         Doc: 23      Filed: 01/13/2022      Pg: 2 of 2




        PER CURIAM:

               Carlos Alas Brizuela seeks to appeal his conviction and sentence. In criminal cases,

        a defendant’s notice of appeal must be filed within 14 days after the entry of judgment.

        Fed. R. App. P. 4(b)(1)(A). With or without a motion, upon a showing of excusable neglect

        or good cause, the district court may grant an extension of up to 30 days to file a notice of

        appeal. Fed. R. App. P. 4(b)(4). Although the appeal period in a criminal case is not a

        jurisdictional provision but rather a claim-processing rule, United States v. Urutyan, 564

        F.3d 679, 685 (4th Cir. 2009), we “must dismiss” the appeal “[w]hen the Government

        promptly invokes the rule in response to a late-filed criminal appeal,” United States v.

        Oliver, 878 F.3d 120, 123 (4th Cir. 2017). When the Government moves to dismiss the

        appeal within the time required by Local Rule 27(f), * this court will grant the motion.

        United States v. Hyman, 884 F.3d 496, 500 (4th Cir. 2018).

               The district court entered judgment on February 11, 2020. Brizuela filed the notice

        of appeal, at the earliest, on March 8, 2021. Because Brizuela failed to file a timely notice

        of appeal or to obtain an extension of the appeal period, the appeal is untimely.

        Accordingly, we grant the Government’s motion to dismiss and dismiss the appeal as

        untimely. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED


               *
                Local Rule 27(f)(2) requires that motions to dismiss be filed within the time
        allowed for filing a response brief. Here, the Government complied with that rule.
                                                     2